Citation Nr: 1509499	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-31 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits based on the rating decision dated June 20, 2008, that granted service connection for dysthymia, claimed as depression, secondary to residuals of left ankle fracture. 

(The matters of entitlement to service connection for residuals of a stroke, hyperlipidemia, hypertension, diabetes mellitus, and posttraumatic stress disorder (PTSD); increased disability ratings for residuals of a fracture to the left ankle, degenerative joint disease of the lumber spine, and dysthymic disorder associated with residuals of fracture to the left ankle; a total disability rating based on individual unemployability (TDIU); and an earlier effective date for the establishment of service connection for dysthymic disorder associated with residuals of fracture to the left ankle are the subjects of a concurrently but separately issued Board decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2014).  Those duties do not apply, however, to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, discussion of VA's duties to notify and assist is not required in this case.

Nevertheless, a "simultaneously contested claim" refers to the situation in which the 
allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3(p) (2014).  As the propriety of attorney's fee from the past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim.

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2014).  A review of the Veteran's claims file reveals that while a copy of the Statement of the Case was mailed to the Claimant, it does not appear that a copy of the Statement of the Case was mailed to the Veteran.  As this procedural step has not yet been undertaken, the Board has no alternative but to remand the claim so that the Veteran may be provided with a copy of the Statement of the Case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The agency of original jurisdiction shall issue a Statement of the Case as to the issue of entitlement to payment of attorney fees from past-due benefits based on the rating decision dated June 20, 2008, that granted service connection for dysthymia, claimed as depression, secondary to residuals of left ankle fracture, to the Veteran so that he may be afforded an opportunity to respond with additional evidence or argument.  The Veteran must also be asked specifically whether he would like to have a personal hearing regarding this appeal

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




